Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 15, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
In November 2002, claimant applied for unemployment insurance benefits after she was laid off from her job as a controller and systems administrator. Frior to this time, she established a seasonal business known as Bookwear.com which sold stretchable fabric book covers for children’s books. Claimant incorporated this business during the summer of 2002 and acted as its president. Although the business began to slow down during the fall of 2002, she continued to maintain a business checking account, Internet Web site address and post-office box, and also kept a stock of inventory for sale to potential buyers. She also continued to periodically check the corporate Web site for e-mail.
The Unemployment Insurance Appeal Board found claimant ineligible to receive unemployment insurance benefits because she was not totally unemployed. Inasmuch as claimant stood to gain financially from the continued operation of the business, substantial evidence supports the Board’s decision (see Matter of Koenigsamen [Commissioner of Labor], 283 AD2d 825 [2001]; Matter of Bezdezowski [Commissioner of Labor], 271 AD2d 794 [2000]). Therefore, we decline to disturb it.
Cardona, F.J., Mercure, Feters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.